 Case 1:17-cv-12473-NMG Document 140 Filed 04/09/19 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS



COMPLAINT OF WOODS HOLE,                       CIVIL ACTION
MARTHA’S VINEYARD AND                          NO.: 17-12473-NMG
NANTUCKET STEAMSHIP
AUTHORITY FOR EXONERATION
FROM AND/OR LIMITATION OF                      IN ADMIRALTY
LIABILITY, CIVIL AND
MARITIME


    PLAINTIFF’S MOTION FOR LEAVE TO FILE REPLY IN SUPPORT OF
  MOTION FOR PROTECTIVE ORDER FOR DESTRUCTION AND/OR RETURN
    OF CERTAIN CONFIDENTIAL MATERIALS PRODUCED IN THE HMS
                 CONSULTING SUBPOENA RESPONSE

         Now comes the plaintiff, Woods Hole, Martha’s Vineyard and Nantucket

 Steamship Authority (hereinafter the “Steamship Authority”), in the above captioned civil

 action, by and through its undersigned counsel, Clinton & Muzyka, P.C., and hereby

 submits its Motion for Leave to File a Reply in Support of its Motion Protective Order for

 Destruction and/or Return of Certain Confidential Materials Produced in the HMS

 Consulting Subpoena Response.

        The Steamship Authority has filed a Motion for Protective Order, seeking the

 destruction of interview notes contained within the HMS Consulting Subpoena Response

 that it submits are confidential. See Document Nos. 124 and 125. Confidentiality has been

 challenged by the Cadoret, Martins, Barton, Delorenzo, and Green claimants in their several

 Oppositions to the Motion. See Document Nos. 135, 136, and 138. The Steamship

 Authority seeks leave of court to address these challenges in a short Reply memorandum

 pursuant to Local Rule 7.1(b)(3).
Case 1:17-cv-12473-NMG Document 140 Filed 04/09/19 Page 2 of 2
                                                2


        WHEREFORE, Plaintiff, Woods Hole, Martha’s Vineyard and Nantucket

Steamship Authority respectfully moves that the Honorable Court grant it leave to file a

Reply Memorandum in Support of its Motion for Protective Order seeking the destruction

of confidential interview notes of HMS Consulting.




                                                        By its attorneys,

                                                        CLINTON & MUZYKA, P.C.

                                                        /s/ Olaf Aprans
                                                        ___________________________
                                                        Thomas J. Muzyka
                                                        BBO NO: 365540
                                                        Olaf Aprans
                                                        BBO NO: 670434
                                                        88 Black Falcon Avenue
                                                        Suite 200
                                                        Boston, MA 02210
                                                        (617) 723-9165
                                                        Fax#: (617) 720-3489
                                                        Email: oaprans@clinmuzyka.com




                                CERTIFICATE OF SERVICE

        Pursuant to Local Rule 5.2, I hereby certify that the above document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice
of Electronic Filing (NEF) and paper copies will be sent to those indicated as non registered
participants on April 9, 2019


                                                        /s/ Olaf Aprans
                                                        _______________________
                                                        Olaf Aprans
